MEMORANDUM**
Jerold and Starr Fagelbaum appeal the district court’s grant of summary judgment in favor of defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the facts are familiar to the parties, we do not recite them here.
The district court correctly determined that the insurance policy provisions in question are not ambiguous. That is, they are not “capable of two or more constructions, both of which are reasonable.”1 The *842policy unambiguously limited coverage of unscheduled jewelry to $1,500. The district court offered a good explanation of the lack of ambiguity, and we will not repeat it here.
Because the policy was not ambiguous, extrinsic evidence was not necessary to interpret it.2 Thus, discovery to produce extrinsic evidence also was unnecessary.
Accordingly, the district court correctly granted summary judgment to the defendants, and we affirm. Each party shall bear its own costs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Foster-Gardner, Inc. v. Nat'l Union Ins. Co., 18 Cal.4th 857, 77 Cal.Rptr.2d 107, 959 P.2d 265, 272 (1998) (internal quotation marks omitted).


. See Cal. Civ.Code § 1649; Feurzeig v. Ins. Co. of the West, 59 Cal.App.4th 1276, 69 Cal.Rptr.2d 629, 632 (1997).